Citation Nr: 0947995	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to 
October 1945.  He died in November 2004; the appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision issued by the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Most recently, in July 2008, the appellant's representative 
requested that her Board video-conference hearing be re-
scheduled in order to allow her family members time to 
complete the necessary paperwork that will allow them to 
assist her with her claim before the Board.  In September 
2009, the Board determined that good cause had been shown to 
grant a motion to re-schedule the appellant's Board video-
conference hearing.  See 38 C.F.R. § 20.704.  The record does 
not reflect that this hearing has been scheduled; as such, 
this matter must be remanded to the RO.  

Additionally, the Board notes that in the context of a claim 
for DIC benefits, the United States Court of Appeal for 
Veterans Claims (Court) has held that section 5103(a) notice 
must be tailored to the specific claim.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The notice should 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Id.  In this 
case, the April 2005 VCAA letter was not compliant with the 
heightened duty to notify.  See Hupp supra.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should provide the appellant, 
and her representative, with an 
appropriate new VCAA notice letter that 
includes (a) a specific statement of the 
conditions for which the Veteran was 
service-connected at the time of his 
death; (b) an explanation of the evidence 
and information required to substantiate 
the cause of death claim based on the 
Veteran's previously service-connected 
disabilities; and, (c) an explanation of 
the evidence and information required to 
substantiate the cause of death claim 
based on any conditions not yet service-
connected.  See Hupp, supra.  The 
corrective VCAA letter should also comply 
with all other legal guidance.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Then the AMC/RO should take 
appropriate action to re-schedule the 
appellant for a video-conference hearing 
before a Veterans Law Judge in accordance 
with applicable procedures.  A copy of the 
notice provided to the appellant (and her 
appointed representative) of the re-
scheduled hearing should be placed in the 
claims folder.  If she ultimately decides 
not to wait for a hearing, she should 
withdraw the hearing request in writing to 
the RO.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



